DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election of Species A (relating to the embodiment shown in FIG. 1) was made without traverse in the reply filed on 03/02/2020.  Accordingly, the 02/05/2021 restriction requirement is made FINAL.

Drawings
The drawings are acceptable.

Claim Objections
Claims ## are objected to because of the following informalities:
Claim ##: 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13 and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13: The “other temperature expansion compensation element” (line 3) lacks clear antecedent basis.
Claim 15: The limitation “in particular an X bearing or an O bearing” is understood to constitute exemplary claim language (see MPEP 2173.05(d)).  In particular, this limitation leads to confusion over the intended scope of the claim and it is not clear whether the claimed narrower range is a limitation.
Claim 19: The metes and bounds of Claim 19 are unclear because both clauses preceding and following the middle clause begin with “a.”  In other words, it is unclear how the final clause is used to modify the first clause.
Claim 20: It is unclear what elements which Claim 20 “further compris[es].”  The Office recommends amending the words “further comprising:” (Line 1) to recite “wherein.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,669,710 to Meixner, in view of U.S. Patent No. 7,282,006 to Petruska et al.
Claim 11: Meixner discloses a transmission arrangement 1 for a motor vehicle, comprising:
a transmission housing 39, a first pinion shaft 13, and a second pinion shaft 12, which is arranged coaxially relative to the first pinion shaft 13, and having a first transmission output shaft 6 and a second transmission output shaft 7, wherein the first pinion shaft 13 is mounted by a first bearing 38, and the second pinion shaft 12 is mounted by a second bearing 34, 35, on the transmission housing 39, and wherein a first pinion 37 meshing with a first crown gear 32 arranged on the first transmission output shaft 6 is arranged on the first pinion shaft 13 in a rotationally fixed manner, and a second pinion 36 meshing with a second crown gear 33 arranged on the second transmission output shaft 7 is arranged on the second pinion shaft 12 in a rotationally fixed manner (the Office notes that the elements annotated above with “first” and the elements annotated above with “second” may be reversed).
Meixner does not disclose wherein the first bearing 38 or the second bearing 34, 35 is connected to the transmission housing 39 by a temperature expansion compensation element and can be displaced in the axial direction with respect to an axis of rotation of the pinion shaft by the temperature expansion compensation element.
The Office turns to Petruska, which teaches bearings which are loaded by means of a temperature expansion compensation element 10.  Col. 3, Lines 16-23 teach “As previously mentioned, it has been found to be beneficial to maintain a compressive preload between inner race 30 and outer race 32 of differential bearing 28 during operation. Because materials having different coefficients of thermal expansion can be located within the load path, a mechanism that accommodates for differences in the thermal expansion of these materials can be beneficial.”
In view of the Petruska teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the transmission arrangement disclosed by Meixner such that the first bearing 38 or the second bearing 34, 35 is connected to the transmission housing 39 by a temperature expansion compensation element and can be displaced in the axial direction with respect to an axis of rotation of the pinion shaft by the 
Claim 12: Petruska teaches multiple temperature expansion compensation elements 10 which are each associated with different bearings.
In view of the Petruska teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the transmission arrangement disclosed by Meixner, as modified above by Petruska, such that the temperature expansion compensation element is associated with the first bearing 38, and another temperature expansion compensation element is associated with the second bearing 34, 35, in order to accommodate for differences in the thermal expansion of materials in the transmission arrangement, as taught by Petruska.
Claim 13: Meixner discloses bearings 34, 35 as axial bearings.  Further, the temperature expansion compensation element 10 of Petruska is provided between an axial bearing 32, 30 and a housing 202 on a side of the bearing 32, 30 that faces away from a pinion 26.
In view of the Petruska teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to provide another temperature expansion compensation element which is arranged on a side of the second bearing 34, 35 that faces away from the second pinion 36, in order to accommodate for differences in the thermal expansion of materials in the transmission arrangement, as taught by Petruska.
Claim 14: In a construction in which the elements of Meixner annotated above with “first”/“second” are reversed (such that the bearing 35 is a first bearing), the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to provide the temperature expansion compensation element (taught by Petruska) such that it is biased in the 
Claim 15, as best understood: Meixner, as modified by Petruska in the rejection of Claim 11 above, discloses the transmission arrangement according to claim 11, wherein the first bearing and the second bearing form a support bearing (the remaining language recited in Claim 15 is either unclear or interpreted as an alternative limitation).
Claim 20, as best understood: Meixner, as modified by Petruska in the rejection of Claim 11 above, discloses the transmission arrangement according to claim 11, [wherein] the two transmission output shafts 6, 7 are aligned with each other or are arranged axially parallel at a distance from one another (see, e.g., FIG. 5 of Meixner).
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable U.S. Patent No. 9,669,710 to Meixner, in view of U.S. Patent No. 7,282,006 to Petruska et al., as applied to Claim 11 above, and further in view of U.S. Patent No. 7,726,884 to Hojo.
Claim 16: The combination of Meixner and Petruska do not appear to disclose or suggest the spring recited therein.
The Office turns to Hojo, which teaches a spring-loaded axial bearing 26.  Col. 5, Lines 28-36 provide a motivation in which the spring affects pre-loading of the axial bearing when the housing 28 is expanded due to temperature change.
In view of the Hojo teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the transmission arrangement disclosed by Meixner, as modified above by Petruska, such that the two pinion shafts are moutned together by at least one spring-loaded axial bearing, or the two pinion shafts are mounted together by a plurality of axial bearings, wherein at least one of the axial bearings is spring-loaded, in order 
Claim 19, as best understood: The combination of Meixner and Petruska do not appear to disclose or suggest the spring element recited therein.
The Office turns to Hojo, which teaches a spring-loaded axial bearing 26.  Col. 5, Lines 28-36 provide a motivation in which the spring affects pre-loading of the axial bearing when the housing 28 is expanded due to temperature change.
In view of the Hojo teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the transmission arrangement disclosed by Meixner, as modified above by Petruska, such that it further comprises a spring element effecting… spring loading, at a design limit temperature, a partial compression of the spring is present, in order to affect pre-loading of the axial bearing(s) when the housing expands due to temperature change, as taught by Hojo.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658